Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Margolis et al., US PGPUB 2017/0213388 hereinafter referenced as Margolis in view of Mizushima et al., US PGPUB 2009/0303417 hereinafter referenced as Mizushima.


As to claim 1, Margolis discloses a method of operating a data processing system, the data processing system comprising: 
a field sequential colour display operable to display frames for display ([0025] in a color sequential display, for example, separate color fields may be displayed sequentially for a frame); 
a producer processor operable to generate frames for display on the display (rendering module 302, fig. 3; wherein Rendering module 302 may include a graphics pipeline, a graphical processing unit (GPU), or computer for example); 
a display processor operable to provide frames generated by the producer processor to the display for display (LSR 308, fig. 3; wherein late stage reprojection (LSR) module 308 is configured to generate video fields including images at a field rate that is greater than a frame rendering rate for a core rendering pipeline of rendering module 302); and 
a transformation engine operable to transform a frame generated by the producer processor based on a view orientation to provide a view orientation transformed frame for display on the display ([0090] the system may utilize updated pose information when generating each field to provide a perspective correction based on camera movement between the fields); 
the method comprising: when displaying a frame generated by the producer processor that is to be transformed based on a predicted view orientation on the field (At step 404 of fig. 4, a rendering module renders a current frame based on a predicted pose of the HMD): 
the transformation engine transforming each colour field to be displayed on the display for the frame based on a predicted view orientation for that particular colour field, such that each colour field will be subjected to a different view orientation transformation to the other colour fields for the frame ([0079] the updated field includes a modified sample of the source locations from the color filed of the current frame based on the second set of modified uv values. The updated field includes a perspective correction based on the second predicted pose and an animation correction based on the projected motion vectors); and 
displaying the so-transformed colour fields sequentially on the display to display the frame ([0065] color separation module 522 may separate color data, such as where individual red, green, and blue fields are used in a color-sequential display for example). 
Margolis does not specifically disclose the display processor is configured to process three colour channels of a data element of a frame to be displayed in parallel; and the method further comprises: the display processor, when providing a single colour field to the display for display, using the three colour channels to process three different data elements from the single colour field in parallel.
However, in the same endeavor, Mizushima discloses the display processor is configured to process three colour channels of a data element of a frame to be ([0192] Particularly, like the present invention, when three colors of the R-light, the G-light, and the B-light are sequentially scanned in separate regions at the same time, the three colors are simultaneously displayed on a screen, unlike the field sequential method for sequentially lighting a monochromatic color).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Margolis to further include Mizushima’s image processing method in order to improve color purity with intention of displaying a clear image.
As to claim 9, Margolis discloses a method of operating a data processing system, the data processing system comprising: 
a field sequential colour display operable to display frames for display ([0025] In a color sequential display, for example, separate color fields may be displayed sequentially for a frame); 
a producer processor operable to generate frames for display on the display (rendering module 302, fig. 3; wherein Rendering module 302 may include a graphics pipeline, a graphical processing unit (GPU), or computer for example); and
a display processor operable to provide frames generated by the producer processor to the display for display (LSR 308, fig. 3; wherein late stage reprojection (LSR) module 308 is configured to generate video fields including images at a field rate that is greater than a frame rendering rate for a core rendering pipeline of rendering module 302); 
the method comprising: when displaying a frame generated by the producer processor on the field sequential colour display: the producer processor providing the frame for processing by the display processor in the form of separate colour fields as separate colour fields to the display for display ([0058] the transformed image may be generated via a homographic transformation of the pre-rendered image. In some cases, the homographic transformation may comprise a multi-field homography, a single field homography, and/or an affine homography);
the display processor processing each colour field provided by the producer processor separately, and providing the separate colour fields as separate colour fields to the display for display; and the display displaying the separate colour fields for the frame ([0065] color separation module 522 may separate color data, such as where individual red, green, and blue fields are used in a color-sequential display for example).
Margolis does not specifically disclose the display processor is configured to process three colour channels of a data element of a frame to be displayed in parallel; and the method further comprises: the display processor, when providing a single colour field to the display for display, using the three colour channels to process three different data elements from the single colour field in parallel.
([0192] Particularly, like the present invention, when three colors of the R-light, the G-light, and the B-light are sequentially scanned in separate regions at the same time, the three colors are simultaneously displayed on a screen, unlike the field sequential method for sequentially lighting a monochromatic color).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Margolis to further include Mizushima’s image processing method in order to improve color purity with intention of displaying a clear image.

As to claim 11, Margolis discloses a data processing system (See Fig. 3) comprising: 
a field sequential colour display operable to display frames for display ([0025] in a color sequential display, for example, separate color fields may be displayed sequentially for a frame); 
a producer processor operable to generate frames for display on the display (rendering module 302, fig. 3; wherein Rendering module 302 may include a graphics pipeline, a graphical processing unit (GPU), or computer for example); 
LSR 308, fig. 3; wherein late stage reprojection (LSR) module 308 is configured to generate video fields including images at a field rate that is greater than a frame rendering rate for a core rendering pipeline of rendering module 302); and 
a transformation engine operable to transform a frame generated by the producer processor based on a view orientation to provide a view orientation transformed frame for display on the display ([0090] the system may utilize updated pose information when generating each field to provide a perspective correction based on camera movement between the fields); 
wherein the transformation engine is configured to: for a frame generated by the producer processor to be displayed on the field sequential colour display that is to be transformed based on a predicted view orientation (At step 404 of fig. 4, a rendering module renders a current frame based on a predicted pose of the HMD):
 transform each colour field to be displayed on the display for the frame based on a predicted view orientation for that particular colour field, such that each colour field will be subjected to a different view orientation transformation to the other colour fields for the frame ([0079] the updated field includes a modified sample of the source locations from the color filed of the current frame based on the second set of modified uv values. The updated field includes a perspective correction based on the second predicted pose and an animation correction based on the projected motion vectors); and 
([0065] color separation module 522 may separate color data, such as where individual red, green, and blue fields are used in a color-sequential display for example).
Margolis does not specifically disclose the display processor is configured to process three colour channels of a data element of a frame to be displayed in parallel; and the method further comprises: the display processor, when providing a single colour field to the display for display, using the three colour channels to process three different data elements from the single colour field in parallel.
However, in the same endeavor, Mizushima discloses the display processor is configured to process three colour channels of a data element of a frame to be displayed in parallel; and the method further comprises: the display processor, when providing a single colour field to the display for display, using the three colour channels to process three different data elements from the single colour field in parallel ([0192] Particularly, like the present invention, when three colors of the R-light, the G-light, and the B-light are sequentially scanned in separate regions at the same time, the three colors are simultaneously displayed on a screen, unlike the field sequential method for sequentially lighting a monochromatic color).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Margolis to further include Mizushima’s image processing method in order to improve color purity with intention of displaying a clear image.
As to claim 20, Margolis discloses a non-transitory computer-readable storage medium comprising computer software code which when executing on a data processor performs a method of operating a data processing system (system of fig. 3), 
the data processing system comprising: a field sequential colour display operable to display frames for display ([0025] in a color sequential display, for example, separate color fields may be displayed sequentially for a frame); 
a producer processor operable to generate frames for display on the display (rendering module 302, fig. 3; wherein Rendering module 302 may include a graphics pipeline, a graphical processing unit (GPU), or computer for example); 
a display processor operable to provide frames generated by the producer processor to the display for display (LSR 308, fig. 3; wherein late stage reprojection (LSR) module 308 is configured to generate video fields including images at a field rate that is greater than a frame rendering rate for a core rendering pipeline of rendering module 302); and 
a transformation engine operable to transform a frame generated by the producer processor based on a view orientation to provide a view orientation transformed frame for display on the display ([0090] the system may utilize updated pose information when generating each field to provide a perspective correction based on camera movement between the fields); 
(At step 404 of fig. 4, a rendering module renders a current frame based on a predicted pose of the HMD): 
the transformation engine transforming each colour field to be displayed on the display for the frame based on a predicted view orientation for that particular colour field, such that each colour field will be subjected to a different view orientation transformation to the other colour fields for the frame ([0079] the updated field includes a modified sample of the source locations from the color filed of the current frame based on the second set of modified uv values. The updated field includes a perspective correction based on the second predicted pose and an animation correction based on the projected motion vectors); and displaying the so-transformed colour fields sequentially on the display to display the frame ([0065] color separation module 522 may separate color data, such as where individual red, green, and blue fields are used in a color-sequential display for example). 
Margolis does not specifically disclose the display processor is configured to process three colour channels of a data element of a frame to be displayed in parallel; and the method further comprises: the display processor, when providing a single colour field to the display for display, using the three colour channels to process three different data elements from the single colour field in parallel.
However, in the same endeavor, Mizushima discloses the display processor is configured to process three colour channels of a data element of a frame to be ([0192] Particularly, like the present invention, when three colors of the R-light, the G-light, and the B-light are sequentially scanned in separate regions at the same time, the three colors are simultaneously displayed on a screen, unlike the field sequential method for sequentially lighting a monochromatic color).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Margolis to further include Mizushima’s image processing method in order to improve color purity with intention of displaying a clear image.

As to claim 2, the combination of Margolis Mizushima discloses the method of claim 1. The combination further disclose wherein the producer processor (302) is a graphics processor (Margolis, 302, Fig. 3, See [0047]-[0049], by generating rendered images, See [0049]). 

As to claim 3, the combination of Margolis Mizushima discloses the method of claim 1. The combination further disclose the predicted view orientation for a colour field is based on a sensed view orientation for the display and the time when the colour field will be displayed on the display (Margolis, by calculating a set of motion vectors, See [0051]). 

As to claim 4, the combination of Margolis Mizushima discloses the method of claim 1. The combination further disclose displaying only three colour fields (Margolis, See “RGB or other data,” [0067]) for each frame that is displayed. 

As to claim 5, the combination of Margolis Mizushima discloses the method of claim 1. The combination further disclose the transformation engine is provided in the display processor, and the predicted view orientation-based transformation, is performed as part of the processing that is performed by the display processor, when processing the frame for providing to the display (Margolis, 308, Figs. 3 and 5, See [0050], [0064]-[0071]).

As to claim 6, the combination of Margolis Mizushima discloses the method of claim 1. The combination further disclose the transformation engine transforming each colour field to be displayed on the display for a frame based on both a predicted view orientation for that particular colour field and one or more of: a chromatic aberration correction and a lens distortion correction (Mizushima, [0126] With field sequential color illumination, the resulting projected image in the eyepiece can be adjusted for any chromatic aberrations by shifting the red image relative to the blue and/or green image and so on).
As to claim 7, the combination of Margolis Mizushima discloses the method of claim 1. The combination further disclose the display processor providing the data for the frame to the display for display already separated into respective separate colour fields (Margolis, [0065], as the colors are separated prior to eventual color sequential display). 

As to claim 8, the combination of Margolis Mizushima discloses the method of claim 7. The combination further disclose the producer processor providing the frame for processing by the display processor in the form of separate colour fields; and the display processor processing each colour field provided by the producer processor separately, and providing the separate colour fields as separate colour fields to the display for display (Margolis, in order to eventually separate the rgb data, the rgb data is provided in a form of separate color fields, See [0065]). 

As to claim 10, the combination of Margolis Mizushima discloses the method of claim 7. The combination further disclose when transforming a colour field for a frame to be displayed based on the predicted view orientation (Margolis, See [0050], [0064]-[0071]): 
determining based on a data element position in the output transformed frame that is to be output, a corresponding position in the colour field to that data element position in the output transformed frame, and two further positions in the input colour (Margolis, luminance data or motion vectors, See [0066]-[0067]) to use for the three data element positions of the output transformed frame (Margolis, the output field sequential color frame corresponding to r, g, and b data, See [0065]).

As to claim 12, the combination of Margolis Mizushima discloses the system of claim 11. The combination further disclose the producer processor is a graphics processor (Margolis, 302, Fig. 3, See [0047]-[0049], by generating rendered images, See [0049]). 

As to claim 13, the combination of Margolis Mizushima discloses the system of claim 11. The combination further disclose the predicted view orientation for a colour field is based on a sensed view orientation for the display and the time when the colour field will be displayed on the display (Margolis, by calculating a set of motion vectors, See [0051]). 

As to claim 14, the combination of Margolis Mizushima discloses the system of claim 11. The combination further disclose displaying only three colour fields (Margolis, See “RGB or other data,” [0067]) for each frame that is displayed. 

As to claim 15, the combination of Margolis Mizushima discloses the system of claim 11. The combination further disclose wherein the transformation engine  is provided in the display processor, and the predicted view orientation-based transformation, is performed as part of the processing that is performed by the display processor, when processing the frame for providing to the display (Margolis, See [0050], [0064]-[0071]).

As to claim 16, the combination of Margolis Mizushima discloses the system of claim 11. The combination further disclose the transformation engine transforming each colour field to be displayed on the display for a frame based on both a predicted view orientation for that particular colour field and one or more of: a chromatic aberration correction and a lens distortion correction (Mizushima, [0126] with field sequential color illumination, the resulting projected image in the eyepiece can be adjusted for any chromatic aberrations by shifting the red image relative to the blue and/or green image and so on).

As to claim 17, the combination of Margolis Mizushima discloses the system of claim 11. The combination further disclose the display processor providing the data for the frame to the display for display already separated into respective separate colour fields (Margolis, See [0065], as the colors are separated prior to eventual color sequential display). 

As to claim 18, the combination of Margolis Mizushima discloses the system of claim 17. The combination further disclose the producer processor providing the frame for processing by the display processor in the form of separate colour fields; and the display processor processing each colour field provided by the producer processor separately, and providing the separate colour fields as separate colour fields to the display for display (Margolis, in order to eventually separate the rgb data, the rgb data is provided in a form of separate color fields, See [0065]).

As to claim 19, the combination of Margolis Mizushima discloses the system of claim 17. The combination further disclose the transformation engine is configured to, when transforming a colour field for a frame to be displayed based on a predicted view orientation (Margolis, See [0050], [0064]-[0071]): 
determine based on a data element position in the output transformed frame that is to be output (Margolis, a red, green, or blue color data corresponding to the rgb data, See [0065]), a corresponding position in the colour field to that data element (Margolis, the output field sequential color frame, See [0065]); and 
modify the three determined colour field positions based on the predicted view orientation (Margolis, See [0050], [0064]-[0071]) to provide three output positions in the colour field (Margolis, corresponding to the three colors of the rgb data, See [0065]) to be sampled to provide data (luminance data or motion vectors, See [0066]-[0067]) to use for the three data element positions of the output transformed frame (the output field sequential color frame corresponding to r, g, and b data, See [0065]).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Welch et al., US Patent 5,684,498 discloses a field sequential color display device from a simultaneous color image source, without color break-up appearing in the observed image, an image shift device is provided for shifting each color component image within each cycle of color component images representing each frame of the simultaneous color video image source. The display device is for use with head mounted displays in which an LCD or a CRT screen is used to display field sequential color images without color break-up during head motion.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        9/18/2021